Search of the Code does not reveal any express provision for the method of computing the mandatory minimum levy for the resulting district when by *Page 82 
annexation or consolidation there has been a combining of territories for which different mandatory minimum levies are provided under the provisions of Section 5705.31 (D), Revised Code.
The "subdivision" or "taxing unit" for which a mandated minimum levy is computed, under the provisions of Section 5705.31
(D), is not the "subdivision" or "taxing unit" after annexation or detachment of territory but is the "subdivision or taxing unit during the last five years such fifteen-mill limitation was in effect."
As thus determined, territory in the Liberty-Wheeling Local School District became entitled to a mandated minimum levy of 4.0 mills and territory in the Cambridge City School District became entitled to a mandated minimum levy of 4.4 mills.
Now that territory from the Liberty-Wheeling Local School District has been transferred to the Cambridge City School District, what is the mandated minimum levy which becomes applicable under the provisions of Section 5705.31, Revised Code, to the entire territory as combined?
When territories having different mandated minimum levies have been combined, it is my opinion that under the provisions of Section 5705.31, Revised Code, the intent of the Legislature is that the mandated minimum levy for the combined territory be such that the monies accruing therefrom to the combined district shall not be less in any year than the sum of the amounts that would have otherwise been received by the territories separately.
Such a prorated levy can easily be computed by multiplying the separate tax valuation of each territory by its separate mandated levy prior to combination and dividing the sum of the amounts raised by the total tax valuation of the combined territories.
Such prorated levy when computed will be more than 4.0 mills but less than 4.4 mills, and will be a uniform levy applicable to all the combined territory. It will give to the combined district an amount as mandated by Section 3705.31, Revised Code, with which mandate the budget commission and the Board of Tax Appeals have failed to comply. It will not give to the combined district an amount in excess of that mandated *Page 83 
by Section 3705.31, Revised Code, as does the majority opinion. For the court to provide out of free millage an amount over and above the mandated minimum is usurpation by the court of a function specifically delegated by the Legislature to the budget commission. Had the budget commission after providing for all mandated minimum levies, used free millage within the ten-mill limitation to bring the levy of the combined district up to 4.4 mills, it would have been acting within its discretionary authority, but the commission did not so act. The court can require the budget commission and the Board of Tax Appeals to comply with mandatory requirements of the law but must not usurp discretionary power which has been delegated to the budget commission.
The majority opinion also contains a statement that:
"It is only when the mandatory minimum levies exceed the ten-mill limitation that the administrative agencies, the budget commission and the Board of Tax Appeals, have any discretion."
It is my opinion that it is only when the aggregate of the mandated minimum levies is less than ten mills, as in the instant case, that the budget commission and the Board of Tax Appeals have discretion as to allotment of the unmandated balance.
When the mandated minimum levies exceed the ten-mill limitation, the administrative agencies, the budget commission and the Board of Tax Appeals, would have no discretionary power; rather it would be their mandatory duty to reduce the aggregate of the levies to the ten-mill limitation of Section 2 of Article12 of the Constitution of Ohio. Under such circumstances, proration would again become necessary, and I would concur with the holding in the syllabus of the opinion of the Attorney General, 1956, No. 7421, which reads:
"When by a combination of taxing districts the minimum levies prescribed by Section 5705.31 (D), Revised Code, exceed the constitutional ten-mill limitation, it becomes the duty of the Budget Commission to reduce these levies proportionately to bring the aggregate of them within the constitutional limitation." *Page 84